
	
		II
		110th CONGRESS
		1st Session
		S. 747
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 2, 2007
			Mr. Isakson (for
			 himself, Mr. Allard,
			 Mr. Chambliss, Mr. Crapo, and Mr.
			 Graham) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To terminate the Internal Revenue Code of
		  1986, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Tax Code Termination
			 Act.
		2.PurposeThe purpose of this Act is to set a date
			 certain for replacing the Internal Revenue Code of 1986 with a simple and fair
			 alternative.
		3.Termination of Internal Revenue Code of
			 1986
			(a)In GeneralNo tax shall be imposed by the Internal
			 Revenue Code of 1986—
				(1)for any taxable year beginning after
			 December 31, 2010; and
				(2)in the case of any tax not imposed on the
			 basis of a taxable year, on any taxable event or for any period after December
			 31, 2010.
				(b)ExceptionSubsection (a) shall not apply to taxes
			 imposed by—
				(1)chapter 2 of such Code (relating to tax on
			 self-employment income);
				(2)chapter 21 of such Code (relating to
			 Federal Insurance Contributions Act);
			 and
				(3)chapter 22 of such Code (relating to
			 Railroad Retirement Tax Act).
				4.National Commission on Tax Reform and
			 Simplification
			(a)FindingsThe Congress finds the following:
				(1)The Internal Revenue Code of 1986 is overly
			 complex, imposes significant burdens on individuals and businesses and the
			 economy, is extremely difficult for the Internal Revenue Service to administer,
			 and is in need of fundamental reform and simplification.
				(2)Many of the problems encountered by
			 taxpayers in dealing with the Internal Revenue Service could be eliminated or
			 alleviated by fundamental reform and simplification.
				(3)Recent efforts to simplify or reform the
			 tax laws have not been successful due in part to the difficulty of developing
			 broad-based, nonpartisan support for proposals to make such changes.
				(4)Many of the problems with the Internal
			 Revenue Service stem from the overly complex tax code the agency is asked to
			 administer.
				(b)Establishment
				(1)In generalTo carry out the purposes of this section,
			 there is established within the legislative branch a National Commission on Tax
			 Reform and Simplification (in this section referred to as the
			 Commission).
				(2)CompositionThe Commission shall be composed of 19
			 members (of which not less than 4 members are from small businesses with less
			 than 50 employees), as follows:
					(A)Three members appointed by the President,
			 two from the executive branch of the Government and one from the private
			 sector.
					(B)Four members appointed by the majority
			 leader of the Senate, one from Members of the Senate and three from the private
			 sector.
					(C)Four members appointed by the minority
			 leader of the Senate, one from Members of the Senate and three from the private
			 sector.
					(D)Four members appointed by the Speaker of
			 the House of Representatives, one from Members of the House and three from the
			 private sector.
					(E)Four members appointed by the minority
			 leader of the House of Representatives, one from Members of the House and three
			 from the private sector.
					(3)ChairThe Commission shall elect a Chair (or two
			 Co-Chairs) from among its members.
				(4)Meetings, quorums, vacanciesAfter its initial meeting, the Commission
			 shall meet upon the call of the Chair (Co-Chairs, if elected) or a majority of
			 its members. Eleven members of the Commission shall constitute a quorum. Any
			 vacancy in the Commission shall not affect its powers, but shall be filled in
			 the same manner in which the original appointment was made. Any meeting of the
			 Commission or any subcommittee thereof may be held in executive session to the
			 extent that the Chair (Co-Chairs, if elected) or a majority of the members of
			 the Commission or subcommittee determine appropriate.
				(5)Continuation of membershipIf—
					(A)any individual who appointed a member to
			 the Commission by virtue of holding a position described in paragraph (2)
			 ceases to hold such position before the report of the Commission is submitted
			 under subsection (g); or
					(B)a member was appointed to the Commission as
			 a Member of Congress and the member ceases to be a Member of Congress, or was
			 appointed to the Commission because the member was not an officer or employee
			 of any government and later becomes an officer or employee of a
			 government,
					that member may continue as a member
			 for not longer than the 30-day period beginning on the date that such
			 individual ceases to hold such position or such member ceases to be a Member of
			 Congress or becomes such an officer or employee, as the case may be.(6)Appointment; initial meeting
					(A)AppointmentIt is the sense of the Congress that
			 members of the Commission should be appointed not more than 60 days after the
			 date of the enactment of this Act.
					(B)Initial meetingIf, after 60 days from the date of the
			 enactment of this Act, eight or more members of the Commission have been
			 appointed, members who have been appointed may meet and select the Chair (or
			 Co-Chairs) who thereafter shall have the authority to begin the operations of
			 the Commission, including the hiring of staff.
					(c)Functions of the Commission
				(1)In generalThe functions of the Commission shall
			 be—
					(A)to conduct, for a period not to exceed 18
			 months from the date of its first meeting, the review described in paragraph
			 (2); and
					(B)to submit to the Congress a report of the
			 results of such review, including recommendations for fundamental reform and
			 simplification of the Internal Revenue Code of 1986, as described in subsection
			 (g).
					(2)ReviewThe Commission shall review—
					(A)the present structure and provisions of the
			 Internal Revenue Code of 1986, especially with respect to—
						(i)its impact on the economy (including the
			 impact on savings, capital formation and capital investment);
						(ii)its impact on families and the workforce
			 (including issues relating to distribution of tax burden);
						(iii)the compliance cost to taxpayers, including
			 small businesses and corporations; and
						(iv)the ability of the Internal Revenue Service
			 to administer such provisions;
						(B)whether tax systems imposed under the laws
			 of other countries could provide more efficient and fair methods of funding the
			 revenue requirements of the government;
					(C)whether the present income tax system
			 should be replaced with a flat tax, a national sales tax, or any other
			 specified tax system;
					(D)whether the Internal Revenue Code of 1986
			 can be simplified, absent wholesale restructuring or replacement thereof;
			 and
					(E)the transition costs (including the length
			 of time recommended for a smooth transition) associated with any changes to the
			 present Federal tax system (both real and implied) which would be imposed on
			 citizens, businesses, and the Government.
					(d)Powers of the Commission
				(1)In generalThe Commission or, on the authorization of
			 the Commission, any subcommittee or member thereof, may, for the purpose of
			 carrying out the provisions of this section, hold such hearings and sit and act
			 at such times and places, take such testimony, receive such evidence, and
			 administer such oaths, as the Commission or such designated subcommittee or
			 designated member may deem advisable.
				(2)ContractingThe Commission may, to such extent and in
			 such amounts as are provided in appropriation Acts, enter into contracts to
			 enable the Commission to discharge its duties under this section.
				(3)Assistance from federal agencies and
			 offices
					(A)InformationThe Commission is authorized to secure
			 directly from any executive department, bureau, agency, board, commission,
			 office, independent establishment, or instrumentality of the Government, as
			 well as from any committee or other office of the legislative branch, such
			 information, suggestions, estimates, and statistics as it requires for the
			 purposes of its review and report. Each such department, bureau, agency, board,
			 commission, office, establishment, instrumentality, or committee shall, to the
			 extent not prohibited by law, furnish such information, suggestions, estimates,
			 and statistics directly to the Commission, upon request made by the Chair
			 (Co-Chairs, if elected).
					(B)Treasury departmentThe Secretary of the Treasury is authorized
			 on a nonreimbursable basis to provide the Commission with administrative
			 services, funds, facilities, staff, and other support services for the
			 performance of the Commission’s functions.
					(C)General services
			 administrationThe
			 Administrator of General Services shall provide to the Commission on a
			 nonreimbursable basis such administrative support services as the Commission
			 may request.
					(D)Joint committee on taxationThe staff of the Joint Committee on
			 Taxation is authorized on a nonreimbursable basis to provide the Commission
			 with such legal, economic, or policy analysis, including revenue estimates, as
			 the Commission may request.
					(E)Other assistanceIn addition to the assistance set forth in
			 subparagraphs (A), (B), (C), and (D), departments and agencies of the United
			 States are authorized to provide to the Commission such services, funds,
			 facilities, staff, and other support services as they may deem advisable and as
			 may be authorized by law.
					(4)Postal servicesThe Commission may use the United States
			 mails in the same manner and under the same conditions as departments and
			 agencies of the United States.
				(e)Staff of the Commission
				(1)In generalThe Chair (Co-Chairs, if elected), in
			 accordance with rules agreed upon by the Commission, may appoint and fix the
			 compensation of a staff director and such other personnel as may be necessary
			 to enable the Commission to carry out its functions without regard to the
			 provisions of title 5, United States Code, governing appointments in the
			 competitive service, and without regard to the provisions of chapter 51 and
			 subchapter III or chapter 53 of such title relating to classification and
			 General Schedule pay rates, except that no rate of pay fixed under this
			 subsection may exceed the equivalent of that payable to a person occupying a
			 position at level V of the Executive Schedule under section 5316 of title 5,
			 United States Code. Any Federal Government employee may be detailed to the
			 Commission without reimbursement from the Commission, and such detailee shall
			 retain the rights, status, and privileges of his or her regular employment
			 without interruption.
				(2)Consultant servicesThe Commission is authorized to procure the
			 services of experts and consultants in accordance with section 3109 of title 5,
			 United States Code, but at rates not to exceed the daily rate paid a person
			 occupying a position at level IV of the Executive Schedule under section 5315
			 of title 5, United States Code.
				(f)Compensation and Travel Expenses
				(1)Compensation
					(A)In generalExcept as provided in subparagraph (B),
			 each member of the Commission may be compensated at not to exceed the daily
			 equivalent of the annual rate of basic pay in effect for a position at level IV
			 of the Executive Schedule under section 5315 of title 5, United States Code,
			 for each day during which that member is engaged in the actual performance of
			 the duties of the Commission.
					(B)ExceptionMembers of the Commission who are officers
			 or employees of the United States or Members of Congress shall receive no
			 additional pay on account of their service on the Commission.
					(2)Travel expensesWhile away from their homes or regular
			 places of business in the performance of services for the Commission, members
			 of the Commission shall be allowed travel expenses, including per diem in lieu
			 of subsistence, in the same manner as persons employed intermittently in the
			 Government service are allowed expenses under section 5703(b) of title 5,
			 United States Code.
				(g)Report of the Commission;
			 Termination
				(1)ReportNot later than 18 months after the date of
			 the first meeting of the Commission, the Commission shall submit a report to
			 the Committee on Ways and Means of the House of Representatives and the
			 Committee on Finance of the Senate. The report of the Commission shall describe
			 the results of its review (as described in subsection (c)(2)), shall make such
			 recommendations for fundamental reform and simplification of the Internal
			 Revenue Code of 1986 as the Commission considers appropriate, and shall
			 describe the expected impact of such recommendations on the economy. The
			 measurement of such impact shall be made using both static and dynamic scoring
			 models.
				(2)Termination
					(A)In generalThe Commission, and all the authorities of
			 this section, shall terminate on the date which is 90 days after the date on
			 which the report is required to be submitted under paragraph (1).
					(B)Concluding activitiesThe Commission may use the 90-day period
			 referred to in subparagraph (A) for the purposes of concluding its activities,
			 including providing testimony to committees of Congress concerning its report
			 and disseminating that report.
					(h)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated such sums as may be necessary for the activities
			 of the Commission. Until such time as funds are specifically appropriated for
			 such activities, $2,000,000 shall be available from fiscal year 2008 funds
			 appropriated to the Treasury Department, Departmental Offices
			 account, for the activities of the Commission, to remain available until
			 expended.
			5.Timing of implementationIn order to ensure an easy transition and
			 effective implementation, the Congress hereby declares that any new Federal tax
			 system shall be approved by Congress in its final form no later than July 4,
			 2010. If a new Federal tax system is not so approved by July 4, 2010, then
			 Congress shall be required to vote to reauthorize the Internal Revenue Code of
			 1986.
		
